Per Curiam.
Suit by Prewitt against Fisher, commenced May 11, 1853, in the Shelby Common Pleas, to recover 1,000 dollars in damages for an alleged trespass. Answer, the general denial. Trial by the Court, and judgment for the plaintiff for 400 dollars.
Fisher appeals, and denies the jurisdiction of the Court of Common Pleas, because the damages claimed were 1,000 dollars.
By the Common Pleas act, it is admitted that that Court had jurisdiction; but subsequently to the passage of that act, the Circuit Court act was passed, which gave the latter Court original exclusive jurisdiction in all cases of “one thousand dollars or upwards.” This provision of the latter act, being utterly repugnant to the provision of the Common Pleas act, giving that Court jurisdiction in cases where the amount was 1,000 dollars, repealed said provision of the Common Pleas act. We think the Common Pleas had no jurisdiction. Brown v. McQueen, 6 Blackf. 208. And see 5 Blackf. 66, 67, 86 and 168.—Also, Spencer v. The State, 5 Ind. R. 41, and Simington v. The State, id. 479.
J. Harrison, for the appellant.
M. M. Ray, for the appellee.
The judgment below is reversed, and the cause remanded to be dismissed.
Stuart, J., dissented.